Name: Council Regulation (EU) 2018/387 of 12 March 2018 amending Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic
 Type: Regulation
 Subject Matter: international security;  defence;  international affairs;  Africa;  international trade
 Date Published: nan

 13.3.2018 EN Official Journal of the European Union L 69/9 COUNCIL REGULATION (EU) 2018/387 of 12 March 2018 amending Regulation (EU) No 224/2014 concerning restrictive measures in view of the situation in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty n the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 224/2014 (2) gives effect to certain measures provided for in Decision 2013/798/CFSP. (2) Decision 2013/798/CFSP provides for an arms embargo against the Central African Republic and for the freezing of funds and economic resources of certain persons engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic. (3) On 30 January 2018, the United Nations Security Council adopted Resolution 2399 (2018) (UNSCR 2399), which amended the exemptions to the arms embargo and the designation criteria for the asset freeze. The Council adopted Decision (CFSP) 2018/391 (3), amending Decision 2013/798/CFSP to give effect to UNSCR 2399. (4) This measure falls within the scope of the Treaty, and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) Regulation (EU) No 224/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 224/2014 is amended as follows: (1) In Article 3, point (a) is replaced by the following: (a) intended solely for the support of or use by the United Nations Multidimensional Integrated Stabilisation Mission in the Central African Republic (MINUSCA), the Union missions and the French forces deployed in the Central African Republic, as well as other United Nations Member States' forces providing training and assistance as notified in accordance with point (c);; (2) Article 5(3) is amended as follows: (a) point (c) is replaced by the following: (c) involved in planning, directing, or committing acts in the Central African Republic that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, including those involving targeting of civilians, ethnic- or religious-based attacks, attacks on civilian objects, including administrative centres, courthouses, schools and hospitals, and abduction and forced displacement;; (b) point (h) is replaced by the following: (h) involved in planning, directing, sponsoring, or conducting attacks against United Nations missions or international security presences, including MINUSCA, the Union missions and the French forces which support them, as well as against humanitarian personnel;; (c) the following point is added: (j) committing acts of incitement to violence, in particular on an ethnic or religious basis, that undermine the peace, stability or security of the Central African Republic, and then engaging in or providing support for acts that undermine the peace, stability or security of the Central African Republic.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 2018. For the Council The President E. KARANIKOLOV (1) OJ L 352, 24.12.2013, p. 51. (2) Council Regulation (EU) No 224/2014 of 10 March 2014 concerning restrictive measures in view of the situation in the Central African Republic (OJ L 70, 11.3.2014, p. 1). (3) Council Decision (CFSP) 2018/391 of 12 March 2018 amending Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic (see page 46 of this Official Journal).